
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 65
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2011
			Mr. Payne (for
			 himself, Mr. Capuano, and
			 Mr. Berman) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Welcoming the independence of the Republic
		  of South Sudan, congratulating the people of South Sudan for freely and
		  peacefully expressing their will through an internationally accepted
		  referendum, and calling on the Governments and people of Sudan and South Sudan
		  to peacefully resolve outstanding issues including the final status of
		  Abyei.
	
	
		Whereas the United States was a witness to the 2005
			 Comprehensive Peace Agreement (CPA), which marked the end of more than 2
			 decades of civil war between North and South Sudan that resulted in the deaths
			 of more than 2,000,000 people;
		Whereas the CPA provided the framework for the historic
			 referendum held between January 9, 2011, and January 15, 2011, in which the
			 people of South Sudan voted overwhelmingly in favor of independence;
		Whereas the United Nations Mission in Sudan (UNMIS), as
			 established by United Nations Security Council Resolution 1590 on March 24,
			 2005, was instrumental in supporting the implementation of the CPA;
		Whereas the mandate for the United Nations Mission in
			 Sudan (UNMIS) expired on July 9, 2011, with the completion of the CPA Interim
			 Period;
		Whereas the mandate for the United Nations Mission in
			 South Sudan (UNMISS), as established by United Nations Security Council
			 Resolution 1996 (2011), commenced on July 9, 2011;
		Whereas, on February 7, 2011, the Southern Sudan
			 Referendum Commission announced that the people of South Sudan voted in favor
			 of succession by a margin of 98.8 percent, and President Bashir, on behalf of
			 the Government of Sudan, accepted the results of the referendum;
		Whereas the African Union, the Arab League, the United
			 Nations Secretary-General’s Panel on the Referenda in Sudan, Sudanese Network
			 for Democratic Elections (SuNDE), Sudanese Group for Democracy and Elections
			 (SuGDE), and the Carter Center were among those to report that voting in the
			 referendum was credible and transparent, allowing the people of South Sudan to
			 freely express their desire for independence;
		Whereas several outstanding issues and potential points of
			 conflict remain unresolved between the Government of Sudan and the Government
			 of South Sudan, including the final status of the contested area of Abyei,
			 disputed border areas, popular consultations, citizenship rights and
			 nationality, division of oil resources and profits, currency, international
			 debt and assets, and other matters;
		Whereas the CPA parties signed an agreement on June 20,
			 2011, on temporary administrative and security arrangements for Abyei,
			 including the establishment of a United Nations Interim Security Force for
			 Abyei and the redeployment of all military forces of the Government of Sudan
			 from the area;
		Whereas fighting in Southern Kordofan over the past month
			 has resulted in deaths and injuries to civilians, the displacement of thousands
			 of residents, and restricted access for humanitarian workers despite the
			 framework agreement for Blue Nile and Southern Kordofan states signed by the
			 Government of Sudan and Sudan People’s Liberation Movement-North on June 28,
			 2011;
		Whereas the needs for security, development, and
			 democracy-building are great throughout Sudan and South Sudan, and the United
			 States and the international community have invested significant resources in
			 order to provide assistance to the people of both countries;
		Whereas more than 2,000,000 refugees and internally
			 displaced persons from Sudan and South Sudan continue to be displaced from
			 their homes;
		Whereas lasting peace and stability for all of Sudan
			 cannot be realized until a comprehensive peace in Darfur is secured and an
			 appropriate mechanism for accountability and justice is established for those
			 responsible for atrocities and crimes against humanity;
		Whereas the United States has a compelling national
			 interest in the security, stability, and development of Sudan and South Sudan
			 in order to prevent conflict, humanitarian crises, and the establishment of
			 safe havens for terrorists;
		Whereas Sudan was the first country to formally recognize
			 the Republic of South Sudan on July 9, 2011; and
		Whereas the United States Government formally recognized
			 the Republic of South Sudan as a sovereign and independent state on July 9,
			 2011: Now, therefore, be it
		
	
		That Congress—
			(1)welcomes the
			 independence of the Republic of South Sudan and recognizes South Sudan as the
			 newest member of the international community;
			(2)congratulates the
			 people of South Sudan for freely and peacefully expressing their desire for
			 independence through an internationally accepted referendum, and notes the
			 Government of Sudan’s recognition of the results of the referendum and South
			 Sudan’s independence;
			(3)commends the
			 people and leaders of South Sudan on their efforts to reach this historic
			 milestone as well as the members of the international community that assisted
			 them, including the United States, the European Union and its member states,
			 Norway, the United Nations, the African Union and the AU High-Level
			 Implementation Panel, the Arab League, the Intergovernmental Authority on
			 Development, neighboring countries, and others;
			(4)calls on the
			 Governments of Sudan and South Sudan to continue high level engagement to
			 resolve outstanding matters relating to the final status of Abyei, disputed
			 border areas, the completion of popular consultations, citizenship and
			 nationality, division of oil resources and profits, currency, international
			 debt and assets, and other matters in order to ensure a smooth transition to
			 two states and to mitigate points of conflict;
			(5)calls on all sides
			 to fully implement their June 20, 2011, agreement on temporary arrangements for
			 the contested Abyei area and swiftly establish a cessation of hostilities in
			 Southern Kordofan to facilitate the delivery and resupply of humanitarian
			 assistance;
			(6)welcomes the
			 deployment of up to 4,200 Ethiopian peacekeepers to Abyei and the new United
			 Nations Mission in South Sudan (UNMISS) to provide security and stability in
			 Sudan;
			(7)calls on the
			 Government of Sudan to allow for continued United Nations peacekeeping
			 operations in Southern Kordofan and Blue Nile states to support new security
			 arrangements and the delivery of humanitarian assistance;
			(8)calls on the
			 United States Government and international community, in coordination with the
			 Governments of Sudan and South Sudan, to support peace, rule of law, security,
			 and good governance in Sudan and South Sudan in order to—
				(A)promote security
			 and stability in both countries, especially in critical areas such as Darfur,
			 Blue Nile, and Southern Kordofan and in Abyei;
				(B)promote the human
			 and civil rights of all—including southerners living in Sudan and northerners
			 living in South Sudan—through laws and regulations fully respected by both
			 governments;
				(C)encourage the
			 Government of South Sudan to engage opposition parties to foster open political
			 space and vibrant democratic institutions;
				(D)encourage the
			 Government of Sudan to facilitate the development of multiple political parties
			 with freedom of speech and association;
				(E)provide technical
			 assistance and expertise to the Government of South Sudan;
				(F)promote access to
			 humanitarian and development aid for the people of Sudan and South Sudan, with
			 a focus on the critical areas of education, health care, and infrastructure,
			 and paying particular attention to historically marginalized areas, including
			 Darfur, Southern Kordofan and Blue Nile states, and Eastern Sudan;
				(G)encourage the
			 Governments of Sudan and South Sudan to prevent terrorist groups from using
			 their territories and to continue to cooperate with the United States on
			 counterterrorism priorities; and
				(H)encourage the
			 Governments of Sudan and South Sudan to continue to work together in a
			 productive relationship that recognizes the mutual need for cooperation and an
			 open flow of people and goods across borders and to refrain from the use of
			 proxy forces to foment conflict;
				(9)urges that the
			 Darfur peace process remain a priority in United States relations with the
			 Government of Sudan and receives appropriate attention and resources,
			 including—
				(A)continued high
			 level engagement to secure a just and lasting peace in Darfur;
				(B)a commitment to
			 ensuring humanitarian access to vulnerable populations; and
				(C)sustained support
			 for the African Union-United Nations Mission in Darfur (UNAMID) and its mandate
			 to protect civilians and move freely without seeking permission from the armed
			 forces of the Government of Sudan; and
				(10)welcomes the
			 anticipated nomination of a United States ambassador to the Republic of South
			 Sudan.
			
